Exhibit 10.25

 

RF MONOLITHICS, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

As Amended and Restated November 27, 1995

Approved by Stockholders January 31, 1996

As Amended October 8, 1997

Approved by Stockholders January 14, 1998

As Amended December 9, 1999

Approved by Stockholders January 26, 2000

As Amended October 26, 2001

Approved by Stockholders January 23, 2002

As Amended August 12, 2003

Approved by Stockholders January 21, 2004

As Amended and Restated August 16, 2005

 

1. PURPOSE

 

(a) The purpose of the Employee Stock Purchase Plan (the “Plan”) is to provide a
means by which employees of RF Monolithics, Inc., a Delaware corporation (the
“Company”), and its Affiliates, as defined in subparagraph 1(b), which are
designated as provided in subparagraph 2(b), may be given an opportunity to
purchase stock of the Company.

 

(b) The work “Affiliate” as used in the Plan means any parent corporation or
subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

(c) The Company, by means of the Plan, seeks to retain the services of its
employees, to secure and retain the services of new employees, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company.

 

(d) The Company intends that the rights to purchase stock of the Company granted
under the Plan be considered options issued under an “employee stock purchase
plan” as that term is defined in Section 423(b) of the Code.

 

2. ADMINISTRATION

 

(a) The Plan shall be administered by the Board of Directors (the “Board”) of
the Company unless and until the Board delegates administration to a Committee,
as provided in subparagraph 2(c). Whether or not the Board has delegated
administration, the Board shall have the final power to determine all questions
of policy and expediency that may arise in the administration of the Plan.

 

1



--------------------------------------------------------------------------------

(b) The Board shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:

 

(i) To determine when and how rights to purchase stock of the Company shall be
granted and the provisions of each offering of such rights (which need not be
identical).

 

(ii) To designate from time to time which Affiliates of the Company shall be
eligible to participate in the Plan.

 

(iii) To construe and interpret the Plan and rights granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission, or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.

 

(iv) To amend the Plan as provided in paragraph 13.

 

(v) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company.

 

(c) The Board may delegate administration of the Plan to a Committee composed of
not fewer than two (2) members of the Board (the “Committee”). If administration
is delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.

 

3. SHARES SUBJECT TO THE PLAN

 

(a) Subject to the provisions of paragraph 12 relating to adjustments upon
changes in stock, the stock that may be sold pursuant to rights granted under
the Plan shall not exceed in the aggregate fiveeight hundred seventy-five
thousand (875,000) shares of the Company’s common stock (the “Common Stock”). If
any right granted under the Plan shall for any reason terminate without having
been exercised, the Common Stock not purchased under such right shall again
become available for the Plan.

 

(b) The stock subject to the Plan may be unissued share or reacquired shares,
bought on the market or otherwise.

 

4. GRANT OF RIGHTS/OFFERING

 

(a) The Board or the Committee may from time to time grant or provide for the
grant of rights to purchase Common Stock of the Company under the Plan to
eligible employees (an “Offering”) on a date or dates (the “Offering Date(s)”)
selected by the

 

2



--------------------------------------------------------------------------------

Board or the Committee. Each Offering shall be in such form and shall contain
such terms and conditions as the Board or the Committee shall deem appropriate.
The provisions of separate Offerings need not be identical, but each Offering
shall include (through incorporation of the provisions of this Plan by reference
in the Offering or otherwise) the period during which the Offering shall be
effective, which period shall not exceed twenty-sever (27) months beginning with
the Offering Date, and the substance of the provision contained in paragraphs 5
through 8, inclusive.

 

(b) If an employee has more than one right outstanding under the Plan, unless he
or she otherwise indicates in agreements or notices delivered hereunder:
(1) each agreement or notice delivered by that employee will be deemed to apply
to all of his or her rights under the Plan, and (2) a right with a lower
exercise price (or an earlier granted right, if two rights have identical
exercises prices), will be exercised to the fullest possible extent before a
right with a higher exercise price (or a later granted right, if two rights have
identical exercise prices) will be exercised.

 

5. ELIGIBILITY

 

(a) Rights may be granted only to employees of the Company or, as the Board or
the Committee may designate as provided in subparagraph 2(b), to employees of
any Affiliate of the Company. Except as provided in subparagraph 5(b), an
employee of the Company or any Affiliate shall not be eligible to be granted
rights under the Plan, unless, on the Offering Date, such employee has been in
the employ of the Company or any Affiliate for such continuous period preceding
such grant as the Board or the Committee may require, but in no event shall the
required period of continuous employment be grater than two (2) years. In
addition, unless otherwise determined by the Board or the Committee and set
forth in the terms of the applicable Offering, no employee of the Company or any
Affiliate shall be eligible to be granted rights under the Plan, unless, on the
Offering Date, such employee’s customary employment with the Company or such
Affiliate is at least twenty (20) hours per week and at least five (5) months
per calendar year.

 

(b) The Board or the Committee may provide that each person who, during the
course of an Offering, first becomes an eligible employee of the Company or
designated Affiliate will, on a date or dates specified in the Offering which
coincides with the day on which such person becomes an eligible employee or
occurs thereafter, receive a right under that Offering, which right shall
thereafter be deemed to be a part of that Offering. Such right shall have the
same characteristics as any rights originally granted under that Offering, as
described herein, except that:

 

(i) The date on which such right is granted shall be the “Offering Date” of such
right for all purposes, including determination of the exercise price of such
right;

 

(ii) The period of the Offering with respect to such right shall begin on its
Offering Date and end coincident with the end of such Offering; and

 

3



--------------------------------------------------------------------------------

(iii) The Board or the Committee may provide that if such person first becomes
an eligible employee within a specified period of time before the end of the
Offering, he or she will not receive any right under that Offering.

 

(c) No employee shall be eligible for the grant of any rights under the Plan if,
immediately after any such rights are granted, such employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Affiliate. For purposes of this
subparagraph 5(c), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any employee, and stock which such employee
may purchase under all outstanding rights and options shall be treated as stock
owned by such employee.

 

(d) An eligible employee may be granted rights under the Plan only if such
rights, together with any other rights granted under “employee stock purchase
plans” of the Company and any Affiliates, as specified by Section 423 (b)(8) of
the Code, do not permit such employee’s rights to purchase stock of the Company
or any Affiliate to accrue at a rate which exceeds twenty-five thousand dollars
($25,000) of fair market value of such stock (determined at the time such rights
are granted) for each calendar year in which such rights are outstanding at any
time.

 

(e) Officers of the Company and any designated Affiliate shall be eligible to
participate in Offerings under the Plan, provided, however, that the Board may
provide in an Offering that certain employees who are highly compensated
employees within the meaning of Section 423(b)(4)(D) of the Code shall not be
eligible to participate.

 

6. RIGHTS/PURCHASE PRICE

 

(a) On each Offering Date, each eligible employee, pursuant to an Offering made
under the Plan, shall be granted the right to purchase up to the number of
shares of Common Stock of the Company purchasable with a percentage designated
by the Board or the Committee not exceeding fifteen (15%) of such employee’s
Earnings (as defined in subparagraph 7(a)) during the period which begins on the
Offering Date (or such later date as the Board or the Committee determines for a
particular Offering) and ends on the date stated in the Offering, which date
shall be no later than the end of the Offering. The Board or the Committee shall
establish one or more dates during an Offering (the “Purchase Date(s)”) on which
rights granted under the Plan shall be exercised and purchases of Common Stock
effected in accordance with such Offering.

 

(b) In connection with each Offering made under the Plan, the Board or the
Committee shall specify a maximum number of shares which may be purchased by any
employee as well as a maximum aggregate number of shares which may be purchased
by all eligible employees pursuant to such Offering. In addition, in connection
with each Offering which contains more than one Purchase Date, the Board or the
Committee may specify a maximum aggregate number of shares which may be
purchased by all eligible employees on any given Purchase Date under the
Offering. If the aggregate purchase of shares upon exercise of rights granted
under the Offering would exceed any such

 

4



--------------------------------------------------------------------------------

maximum aggregate number, the Board or the Committee shall make a pro rata
allocation of the shares available in as nearly a uniform manner as shall be
practicable and as it shall deem to be equitable.

 

(c) The purchase price of stock acquired pursuant to rights granted under the
Plan shall be not less than the lesser of:

 

(i) An amount equal to the greater of (A) eighty-five percent (85%) of the fair
market value of the stock on the Offering Date or (B) 50% of the fair market
value of the stock on the Purchase Date; or

 

(ii) An amount equal to eighty-five percent (85%) of the fair market value of
the stock on the Purchase Date

 

7. PARTICIPATION/WITHDRAWAL/TERMINATION

 

(a) An eligible employee may become a participant in an Offering by delivering a
participation agreement to the Company within the time specified in the
Offering, in such form as the Company provides. Each such agreement shall
authorize payroll deductions of up to the maximum percentage specified by the
Board or the Committee of such employee’s Earnings during the Offering.
“Earnings” is defined as the total compensation paid to an employee, including
all salary, wages (including amounts elected to be deferred by the employee,
that would otherwise have been paid, under any cash or deferred arrangement
established by the Company), overtime pay, commissions, bonuses, and other
remuneration paid directly to the employee, but excluding profit sharing, the
cost of employee benefits paid for by the Company, education or tuition
reimbursements, imputed income arising under any Company group insurance or
benefit program, traveling expenses, business and moving expense reimbursements,
income received in connection with stock options, contributions made by the
Company under any employee benefit plan, and similar items of compensation. The
payroll deductions made for each participant shall be credited to an account for
such participant under the Plan and shall be deposited with the general funds of
the Company. A participant may reduce (including to zero), increase or begin
such payroll deductions after the beginning of any Offering only as provided for
in the Offering. A participant may make additional payments into his or her
account only if specifically provided for in the Offering and only if the
participant has not had the maximum amount withheld during the Offering.

 

(b) At any time during an Offering, a participant may terminate his or her
payroll deductions under the Plan and withdraw from the Offering by delivering
to the Company a notice of withdrawal in such form as the Company provides. Such
withdrawal may be elected at any time prior to the end of the Offering except as
provided by the Board or the Committee in the Offering. Upon such withdrawal
from the Offering by a participant, the Company shall distribute to such
participant all of his or her accumulated payroll deductions (reduced to the
extent, if any, such deductions have been used to acquire stock for the
participant) under the Offering, without interest, and such participant’s
interest in that Offering shall be automatically terminated. A participant’s

 

5



--------------------------------------------------------------------------------

withdrawal from an Offering will have no effect upon such participant’s
eligibility to participate in any other Offerings under the Plan, but such
participant will be required to deliver a new participation agreement in order
to participate in subsequent Offerings under the Plan.

 

(c) Rights granted pursuant to any Offering under the Plan shall terminate
immediately upon cessation of any participating employee’s employment with the
Company and any designated Affiliate, for any reason, the Company shall
distribute to such terminated employee all of his or her accumulated payroll
deductions (reduced to the extent, if any, such deductions have been used to
acquire stock for the terminated employee), under the Offering, without
interest.

 

(d) Rights granted under the Plan shall not be transferable, and, except as
provided in paragraph 14, shall be exercisable only by the person to whom such
rights are granted.

 

8. EXERCISE

 

(a) On each Purchase Date provided in the relevant Offering, each participant’s
accumulated payroll deductions and other additional payments specifically
provided for in the Offering (without any increase for interest) will be applied
to the purchase of whole shares of stock of the Company, up to the maximum
number of shares permitted pursuant to the terms of the Plan and the applicable
Offering, at the purchase price specified in the Offering. No fractional shares
shall be issued upon the exercise of rights granted under the Plan. The amount,
if any, of accumulated payroll deductions remaining in each participant’s
account after the purchase of shares which is less than the amount required to
purchase one share of stock on the final Purchase Date of an Offering shall be
held in each such participant’s account for the purchase of shares under the
next Offering under the Plan, unless such participant withdraws from such next
Offering, as provided in subparagraph 7(b), or is no longer eligible to be
granted rights under the Plan, as provided in paragraph 5, in which case such
amount shall be distributed to the participant after such final Purchase Date,
without interest. The amount, if any, of accumulated payroll deductions
remaining in any participant’s account after the purchase of shares which is
equal to the amount required to purchase whole shares of stock on the final
Purchase Date of an Offering shall be distributed in full to the participant
after such Purchase Date, without interest.

 

(b) No rights granted under the Plan may be exercised to any extent unless the
Plan (including rights granted thereunder) is covered by an effective
registration statement pursuant to the Securities Act of 1933, as amended (the
“Securities Act”). If on a Purchase Date of any Offering hereunder the Plan is
not so registered, no rights granted under the Plan or any Offering shall be
exercised on such Purchase Date and the Purchase Date shall be delayed until the
Plan is subject to such an effective registration statement, except that the
Purchase Date shall not be delayed more than twelve (12) months and the Purchase
Date shall in no event be more than twenty-seven (27) months from the Offering
Date. If on the Purchase Date of any Offering hereunder, as delayed to the

 

6



--------------------------------------------------------------------------------

maximum extent permissible, the Plan is not registered, no rights granted under
the Plan or any Offering shall be exercised and all payroll deductions
accumulated during the Offering (reduced to the extent, if any, such deductions
have been used to acquire stock) shall be distributed to the participants,
without interest.

 

9. COVENANTS OF THE COMPANY

 

(a) During the terms of the rights granted under the Plan, the Company shall
keep available at all times the number of shares of stock required to satisfy
such rights.

 

(b) The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of stock upon exercise of the rights granted under the Plan. If,
after reasonable efforts, the Company is unable to obtain from any such
regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell stock
upon exercise of such rights unless and until such authority is obtained.

 

10. USE OF PROCEEDS FROM STOCK

 

Proceeds from the sale of stock pursuant to rights granted under the Plan shall
constitute general funds of the Company.

 

11. RIGHTS AS A STOCKHOLDER

 

A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until the participant’s shareholdings acquired upon exercise
of rights under the Plan are recorded in the books of the Company.

 

12. ADJUSTMENTS UPON CHANGES IN STOCK

 

(a) If any change is made in the stock subject to the Plan, or subject to any
rights granted under the Plan (through merger, consolidation, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or otherwise), the Plan and outstanding rights will be
appropriately adjusted in the class(es) and maximum number of shares subject to
the Plan and the class(es) and number of shares and price per share of stock
subject to outstanding rights.

 

(b) In the event of: (1) a dissolution or liquidation of the Company; (2) a
merger or consolidation in which the Company is not the surviving corporation;
(3) a reverse merger in which the Company is the surviving corporation but the
shares of the Company’s Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash, or

 

7



--------------------------------------------------------------------------------

otherwise; or (4) any other capital reorganization in which more than fifty
percent (50%) of the shares of the Company entitled to vote are exchanged, then,
as determined by the Board in its sole discretion (i) any surviving corporation
may assume outstanding rights or substitute similar rights for those under the
Plan, (ii) such rights may continue in full force and effect, or
(iii) participants’ accumulated payroll deductions may be used to purchase
Common Stock immediately prior to the transaction described above and the
participants’ rights under the ongoing Offering terminated.

 

13. AMENDMENT OF THE PLAN

 

(a) The Board at any time, and from time to time, may amend the Plan. However,
except as provided in paragraph 12 relating to adjustments upon changes in
stock, no amendment shall be effective unless approved by the stockholders of
the Company within twelve (12) months before or after the adoption of the
amendment, where the amendment will:

 

(i) Increase the number of shares reserved for rights under the Plan;

 

(ii) Modify the provisions as to eligibility for participation in the Plan (to
the extent such modification requires stockholder approval in order for the Plan
to obtain employee stock purchase plan treatment under Section 423 of the Code
or to comply with the requirements of Rule 16b-3 promulgated under the
Securities Exchange Act or 1934, as amended (“Rule16b-3”)); or

 

(iii) Modify the Plan in any other way if such modification requires stockholder
approval in order for the Plan to obtain employee stock purchase plan treatment
under Section 423 of the Code or to comply with the requirements of Rule 16b-3.

 

It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide eligible employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to employee stock purchase plans
and/or to bring the Plan and/or rights granted under it into compliance
therewith.

 

(b) Rights and obligations under any rights granted before amendment of the Plan
shall not be altered or impaired by any amendment of the Plan, except with the
consent of the person to whom such rights were granted or except as necessary to
comply with any laws or governmental regulation.

 

14. DESIGNATION OF BENEFICIARY

 

(a) A participant may file a written designation of a beneficiary who is to
receive any share and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of an
Offering but prior to delivery to him of such shares and cash. In addition, a
participant may file a written

 

8



--------------------------------------------------------------------------------

designation of a beneficiary who is to receive any cash from the participant’s
account under the Plan in the event of such participant’s death during an
Offering.

 

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent, or relative is known to the Company, then to such other
person as the Company may designate.

 

15. TERMINATION OR SUSPENSION OF THE PLAN

 

(a) The Board may suspend or terminate the Plan at any time. No rights may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

(b) Rights and obligations under any rights granted while the Plan is in effect
shall not be altered or impaired by suspension or termination of the Plan,
except as expressly provided in the Plan or with the consent of the person to
whom such rights were granted or except as necessary to comply with any laws or
governmental regulation.

 

16. EFFECTIVE DATE OF PLAN

 

The Plan shall become effective as determined by the Board, but no rights
granted under the Plan shall be exercised unless and until the Plan has been
approved by the stockholders of the Company.

 

9



--------------------------------------------------------------------------------

RF MONOLITHICS, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

Amended and Restated November 27, 1995, (approved at the January 31, 1996
Shareholders Meeting) as follows:

 

“Amend the 1994 Employee Stock Purchase Plan to increase the maximum period
during which an offering may be effective from twelve months to twenty-seven
(27) months.”

 

Amended October 8, 1997, (approved at the January 14, 1998, Shareholders
Meeting) as follows:

 

“Amend the 1994 Employee Stock Purchase Plan to increase the aggregate number of
shares of Common Stock authorized for issuance under such plan by 175,000
shares.”

 

NOTE: Balance of shares authorized for issuance under the plan is 350,000
shares.

 

Amended December 9, 1999, (approved at the January 26, 2000, Shareholders
Meeting) as follows:

 

“Amend the 1994 Employee Stock Purchase Plan to increase the aggregate number of
shares of Common Stock authorized for issuance under such plan by 175,000
shares.”

 

NOTE: Balance of shares authorized for issuance under the plan is 525,000
shares.

 

Amended October 26, 2001, (approved at the January 23, 2002, Shareholders
Meeting) as follow:

 

“Amend the 1994 Employee Stock Purchase Plan to increase the aggregate number of
shares of Common Stock authorized for issuance under such plan by 200,000
shares.”

 

NOTE: Balance of shares authorized for issuance under the plan is 725,000
shares.

 

10



--------------------------------------------------------------------------------

Amended August 2003, (approved at the January 21, 2004, Shareholders Meeting) as
follows:

 

“Amend the 1994 Employee Stock Purchase Plan to increase the aggregate number of
shares of Common Stock authorized for issuance under such plan by 150,000
shares.”

 

NOTE: Balance of shares authorized for issuance under the plan is 875,000
shares.

 

Amended and restated as of August 16, 2005 as follows:

 

Delete subparagraph 6(c) in its entirety and replace with the following:

 

“(c) The purchase price of stock acquired pursuant to rights granted under the
Plan shall be not less than the lesser of:

 

(i) An amount equal to the greater of (A) eighty-five percent (85%) of the fair
market value of the stock on the Offering Date or (B) 50% of the fair market
value of the stock on the Purchase Date; or

 

(ii) An amount equal to eighty-five percent (85%) of the fair market value of
the stock on the Purchase Date.”

 

11